PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
Patent No.: 10,187,342                                                                                                           
Issued: January 22, 2019				:
Application No.  15/613,343				:	ON PETITION
Filed: June 7, 2017					:
Attorney Docket No. 121343-12503							

This is a decision on the “Petition under 37 CFR 1.181”, filed on March 3, 2021. 

The petition is DISMISSED.

A renewed petition under 37 CFR 1.181 may be filed within two (2) months of the mailing date of this decision. Extensions of time under 37 CFR 1.136(a) are not available. 

It is noted that the subject Application No. 15/613,343, matured into United States Patent No. 10,187,342, on January 22, 2019. In the instant petition, petitioner states:

[a]pplicant hereby petitions for administrative correction of the filing date for the above- referenced U.S. Patent Application No. 15/613,343 (corresponding to U.S. Patent No. 10,187,342) from June 7, 2017 to June 5, 2017, and correction of all references to such filing date in USPTO records.

Excerpt taken from “Petition under 37 CFR 1.181” filed on March 3, 2021, p.1.

It is noted that 37 CFR 1.181 states:

(a) Petition may be taken to the Director: 
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court; 
(2) In cases in which a statute or the rules specify that the matter is to be determined directly by or reviewed by the Director; and 
(3) To invoke the supervisory authority of the Director in appropriate circumstances. For petitions involving action of the Patent Trial and Appeal Board, see § 41.3 of this title. 
(b) Any such petition must contain a statement of the facts involved and the point or points to be reviewed and the action requested. Briefs or memoranda, if any, in support thereof should 
(c) When a petition is taken from an action or requirement of an examiner in the ex parte prosecution of an application, or in the ex parte or inter partes prosecution of a reexamination proceeding, it may be required that there have been a proper request for reconsideration (§ 1.111) and a repeated action by the examiner. The examiner may be directed by the Director to furnish a written statement, within a specified time, setting forth the reasons for his or her decision upon the matters averred in the petition, supplying a copy to the petitioner. 
(d) Where a fee is required for a petition to the Director the appropriate section of this part will so indicate. If any required fee does not accompany the petition, the petition will be dismissed. 
(e) Oral hearing will not be granted except when considered necessary by the Director. 
(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable. 
(g) The Director may delegate to appropriate Patent and Trademark Office officials the determination of petitions. 
In accordance with 37 CFR 1.181(f), petitioner may, within two months from the mail date of the action or notice from which relief is requested, file a petition under 37 CFR 1.181, requesting said relief.  The instant petition constitutes petitioner’s first request to review the filing date and was made in a petition under 37 CFR 1.181 filed March 3, 2021, more than two years after the patent issue date. The arguments made in the petition filed March 3, 2021, with respect to the USPTO records are considered to be untimely under 37 CFR 1.181(f). Moreover, as stated in the Manual of Patent Examining Procedure (MPEP), Section 1305, “[o]nce the patent has been granted, the U.S. Patent and Trademark Office can take no action concerning it, except as provided in 35 U.S.C. 135,, 35 U.S.C. 154, 35 U.S.C. 251 through 256, 35 U.S.C. 302 through 307, 35 U.S.C. 311 through 319 and 35 U.S.C. 321 through 329.” Here, the petitioner’s request under 37 CFR 1.181 to correct USPTO records, including the filing date of the above-identified application, is not an exception listed in MPEP §1305; the USPTO can take no action on the request made in the instant petition, accordingly.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

or

Via  EFS-WEB

Telephone inquiries regarding this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET